Citation Nr: 1645170	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  15-13 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to Special Monthly Compensation (SMC) based on need for aid and attendance, or on account of being housebound.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

 The Veteran served on active duty from September 1963 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2015 rating decision issued by the Regional Office (RO) in Houston, Texas.  Whereas recent correspondence from the Veteran's attorney- representative indicated request for clarification of the issue on appeal, given what is favorable disposition herein, the appellate adjudication of this matter proceeds.


FINDING OF FACT

Service-connected disabilities cause the need for aid and attendance.


CONCLUSION OF LAW

The criteria for an award of SMC based on need for aid and attendance are met.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350 (b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2014), prescribes several requirements        as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2016).  VCAA notice consistent with 38 U.S.C.A.                   § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004). 

Given the decision herein to award SMC, whether there was VCAA compliance need not be addressed.

Under applicable VA law and regulations, SMC benefits based on need for regular aid and attendance are payable when there is service-connected disability for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  The criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance and/or permanently bedridden are set forth in more detail in 38 C.F.R. § 3.352(a).                  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350(b). 

Under 38 C.F.R. § 3.352(a), the following will be accorded consideration in determining the need for regular aid and attendance (§3.351(c)(3): inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.

In this case, the Veteran's has service-connected disabilities are:  generalized anxiety syndrome with depression (50 percent); coronary artery disease, status post myocardial infarction (30 percent); right ankle degenerative joint disease (20 percent); left ankle degenerative joint disease (20 percent); right foot arthritis (10 percent); left foot arthritis (10 percent); gastroesophageal reflux disease (GERD) associated with mental health disorder (10 percent); hypertension associated with mental health disorder (noncompensable). 

There is basis to award SMC for aid and attendance purposes.  While conflicting medical assessments of record are present, when reasonable doubt is resolved in manner favorable to the claim, the requirements for the claim are met.          

The Veteran had a December 2014 VA examination in connection with this claim.  The examiner portrayed the Veteran as having substantial retained functional capacity.  The examiner gave diagnoses of diabetes mellitus, hypertension, coronary atherosclerosis, sleep apnea, benign prostatic hypertrophy (BPH), GERD, morbid obesity.  Otherwise the examiner indicated good nutrition, steady gait.  Disability that restricted activities/functions consisted of occasional numbness in the hands, legs.  Further indicated, the Veteran was able to feed himself, and prepare own meals.  He did not need assistance in bathing and tending to other hygiene needs.  He was not legally blind.  He did not require nursing home care.  He required medication management.  He did have ability to manage his own financial affairs.  

There was occasional trouble with zipping due to finger numbness.  There were no observed restrictions of the lower extremities, or restriction of the spine, trunk or neck.  There was no loss of bowel or bladder control, or other noted effects of advancing age.  The Veteran was likewise in receipt of Meals on Wheels, took care of his wife, and got the mail every day.  One to two times per week, he went to get groceries, got the mail daily; and went to doctors' appointments.  He had a cane but did not use it much.  He did not have as much stamina as before.  

However, VA Medical Center (VAMC) documentation states differently.  As of December 2014, the Veteran was receiving VA home assistance in some form.  At that time he was placing a request for reauthorization, and remained eligible.  The reason for this service was that his wife was unable to help with his daily needs.  The Veteran was reportedly dependent in bathing and dressing, and had difficulty with mobility.  He also had some incontinence issues.  He was also listed as dependent in activities of daily living of cooking and cleaning.  The diagnoses were coronary artery disease, back problems, and diabetes mellitus.  The Veteran was set to receive a health medical assistant (HMA) at VA expense once per week for a two hour visit; and one skilled nurse visit monthly as needed.  The time frame for the period of care was from December 30, 2014 to June 30, 2015. 

Clearly, resolving reasonable doubt favorably, the Veteran is in need of aid and attendance.  See 38 C.F.R. § 3.102.  Despite what the VA examiner noted the actual medical record is sufficient.  There is enough to prove that service-connected coronary artery disease, along with service-connected orthopedic disabilities, caused or contributed to the requirement of aid and attendance.  It is not entirely clear that the service connected disabilities alone render the Veteran in need of aid and attendance.  The VA treatment records note service connected disabilities along with the non-service connected diabetes.  However, no examiner has explicitly considered the effects of all of the service connected disabilities.  For instance, at the most recent VA examination for anxiety in July 2005, the service connected anxiety disorder alone was noted to cause moderate impairment in grooming and bathing, but this disability was not reported by the VA examiner or in the VA treatment records.  Resolving reasonable doubt in the Veteran's favor; SMC based on need for aid and attendance is granted.

SMC based on housebound status is a lesser benefit than SMC at the aid and attendance rate.  See 38 U.S.C.A. § 1114(l), (s); 38 C.F.R. § 3.350(i).  The grant of SMC at the aid and attendance rate renders the housebound issue moot.

Accordingly, the claim is granted to the extent indicated, based on requirement for aid and attendance.


ORDER

The claim for SMC based on need for aid and attendance is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


